Citation Nr: 0404695	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis of the 
lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral nerve 
deafness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
application to reopen claims of entitlement to service 
connection for arthritis of the lumbar spine and bilateral 
nerve deafness.

As suggested above, this was not the first time that claims 
for arthritis of the lumbar spine and bilateral nerve 
deafness had been denied by VA.  As to entitlement to service 
connection for lumbar arthritis, the procedural history 
reveals multiple RO and Board decisions denying service 
connection the last being a February 1983 rating decision.  
Similarly, multiple RO and Board decisions have denied 
entitlement to service connection for bilateral nerve 
deafness, the last being an April 1987 rating decision.  
These decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002).  As a result, regardless of the RO's action, the 
veteran's current claims to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since the final February 1983 RO decision which denied 
service connection for lumbar arthritis, and since the April 
1987 RO decision which denied service connection for 
bilateral nerve deafness.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

As noted below, this appeal is REMANDED in part to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below VA will notify you of 
the further action that is required on your part. 


FINDINGS OF FACT

1.  The evidence received since the February 1983 rating 
decision is new and when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for lumbar arthritis.

2.  The evidence received since the April 1987 rating 
decision is new and when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for bilateral nerve deafness.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for lumbar arthritis.  38 U.S.C.A. § 5108, (West 
2002); 38 C.F.R. § 3.156(a) (2003).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the previously denied claim of 
entitlement to bilateral nerve deafness.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that lumbar arthritis and bilateral 
nerve deafness were caused by the trauma sustained during an 
explosion following his ship being struck by a Japanese 
Kamikaze airplane attack in January 1945.  It is requested 
that the veteran be afforded the benefit of the doubt. 

Service connection for lumbar arthritis was most recently 
denied by the RO in February 1983 rating decision.   Service 
connection for bilateral nerve deafness was most recently 
denied in an April 1987 rating decision.  The veteran was 
provided notice of those denials at his last address of 
record.  An appeal was not thereafter perfected to either 
claim.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the RO's February 1983 and April 
1987 decisions.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the 
respective rating decisions in question, and as to both 
issues the evidence includes, for the first time, medical 
opinion evidence indicating that the veteran's current 
disorders may have been caused by his military service.  
Specifically, in a September 2002 statement, Henry Madoff, 
M.D., wrote as follows:

I have just completed my review of the 
records of the above veteran.  [The 
veteran's] condition began when a 
Japanese Kamikaze plane hit his ship, the 
USS KYLE JOHNSON on Jan. 12, 1945 . . .

His problems are numerous, and I would 
like to deal with them chronologically.  
Shortly after discharge, he visited 
several [p]hysicians in his hometown, 
complaining of acute pain in his lower 
back area.  The diagnosis of one of the 
physicians was osteoarthritis of the 
spine.  This was in January 15, 1946.  
Several service men, shipmates, testified 
before a rating board on July 24,1958, 
that the veteran had injured his back at 
the time of the attack, and also had ear 
pain at the same time.  [redacted] 
described the veteran flying back, when 
the impact of the Kamikaze plane 
occurred.  A Mr. [redacted] described taking 
[the veteran] to the dispensary, where he 
was taped up.  Mr. [redacted] vividly 
describes the horrible problems caused by 
the explosion, the fires and the burned 
and wounded.  He also described the 
hospitalization of himself and [the 
veteran], in which they had to yell for 
[the veteran] to hear . . . 

[The veteran] also described acute back 
pain on trying to pick up a heavy box 
even when he was bedridden with malaria.

....

The back injury, which I attribute to the 
results of the explosion from the 
Kamikaze attack, does not necessarily 
have to be verified by X-rays or other 
studies.  Back pain is present in many 
individuals in our society, and cannot be 
confirmed by X-rays, CT scans or MRI 
studies-the latter two were not 
available in 1958.

On Nov. 15, 1950, Dr. Alfred J. Ruka, an 
orthopedist made the diagnosis of 1: 
tenomyofascitis, "lumbago", Erector 
Spinae muscular group, lower back 2 
Incipient manifestations of spondylitis, 
osteoarthritis believed to be of 
traumatic origin. Suspicion of 
congenitally weak low back or 
malformation, probably due to a defect or 
malformation.  Readily renders subject 
susceptible to entity noted under #1."

....

There is no doubt in my mind, that the 
back condition is traumatic in origin, as 
Dr. Buka above has noted.  This opinion 
was obviously ignored . . .

Other statements from Dr. Madoff in October 2002, indicate 
that the veteran, "[a]s far back as 1950 . . . was evaluated 
by an orthopedic specialist, who stated that his injuries 
were combat related . . ."

These statements, whose credibility must be presumed, 
Kutscherousky, provide for the first time medical evidence 
that lumbar arthritis and bilateral nerve deafness are 
related to the appellant's military service.  

The Board finds that the additional medical evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The above opinions regarding a medical nexus was 
not previously of record, and as such, is new.  Id.  
Moreover, the evidence, when considered with previous 
evidence of record, to include diagnoses of lumbar arthritis 
and hearing loss, relates to an unestablished fact necessary 
to substantiate the claims.  Id.  Having determined that new 
and material evidence has been added to the record, the 
veteran's claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

To the extent that these claims are reopened the Board finds 
that VA has complied with the Veterans Claims Assistance Act 
of 2000.



ORDER

The claims of entitlement to service connection for lumbar 
arthritis and bilateral nerve deafness are reopened.


REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claims of service connection for 
arthritis of the lumbar spine and bilateral nerve deafness.  
However, given the state of the law and evidence as discussed 
below, the Board finds that the underlying claims of 
entitlement to service connection must be remanded for 
further development.

Specifically, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), includes notification provisions that require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claims.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

A review of the record on appeal shows, however, that the 
veteran was not provided adequate notification of the VCAA.  
Specifically, a review of the record shows that the RO failed 
to furnish the veteran with notice as to who would be 
responsible for obtaining evidence.  Therefore, a remand is 
required for the RO to undertake all necessary actions to 
insure that the veteran is provided adequate notice as 
provided by 38 U.S.C.A. § 5103(a) (West 2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Next, the Board notes that, the Court has held that VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  Moreover, the VCAA requires 
that VA provide a medical examination, or obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

With the foregoing in mind, the service records confirm that 
in January 1945, an enemy plane dove into the ship that the 
veteran was traveling on.  Further, according to a US 
Merchant Marine web page, the force of this attack killed one 
member of ship's company, and 128 soldiers who were embarked 
on board.  Dr. Madoff has opined that both lumbar arthritis 
and bilateral nerve deafness were caused by the trauma caused 
by the explosion following the ship being struck by the 
Japanese Kamikaze.  

On the other hand, the October 2002 VA spine examiner opined 
that, "[i]t is unlikely that [the veteran's] degenerative 
spinal arthritis is caused by specific traumatic episode from 
a kamikaze plane in the military service."  Similarly, the 
October 2002 VA ears examiner opined that the veteran's 
current hearing loss was not due to military service.  
Moreover, while a review of the record on appeal shows that 
Dr. Madoff identified himself as a thoracic surgeon, it is 
unclear what expertise, if any, he has in the fields of 
orthopedics and audiology.  Nonetheless, in October 2002 
statements, Dr. Madoff thereafter challenged the conclusions 
reached by the October 2002 VA examiners on the grounds that 
these opinions, unlike his, were not made after a thorough 
review of the record on appeal because they did not make 
specific reference to the evidence in the record which would 
support their findings.

Given the above controversy as to the origins of the 
veteran's current lumbar spine arthritis and bilateral nerve 
deafness, on remand, the RO must contact Dr. Madoff to 
ascertain his expertise in the fields of orthopedics and 
audiology, and thereafter have the veteran's claims file 
reviewed by a panel of audiologists and orthopedists to 
obtain a definitive answer as to whether current lumbar spine 
arthritis and bilateral nerve deafness were brought about by 
military service.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

Lastly, the Board notes that the VCAA requires the RO to 
obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
Therefore, on remand, the RO should take all necessary steps 
to obtain any outstanding records.  Id.

Therefore, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, sending 
the veteran a letter notifying him that 
he has one year to submit pertinent 
evidence needed to substantiate his 
claims of entitlement to service 
connection for lumbar spine arthritis and 
bilateral nerve deafness.  The date of 
mailing the letter to the veteran begins 
the one year period.  Further, if 
"Quartuccio sufficient" VCAA notice was 
not provided until after the November 
2002 rating decision the RO must address 
whether the appellant has been prejudiced 
by VA's actions.  

2.  The RO should contact Henry R. 
Madoff, M.D., and ask him to provide a 
statement as to his expertise in the 
fields of orthopedics and audiology, the 
documents relied on in providing his 
earlier statements, whether he personally 
examined the veteran, and whether he 
wished to supplement his earlier 
statements.



3.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
lumbar spine arthritis and bilateral 
nerve deafness since his separation from 
military service.  The RO must inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  The RO should obtain all 
records identified by the veteran that 
have not already been associated with the 
record on appeal, including all pertinent 
VA medical center records.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

4.  After completion of the foregoing, 
the RO should have the veteran's claims 
file reviewed by a panel of orthopedists.  
Send the claims folder to the panel.  
Based on a review of the evidence, the 
panel is to provide a consensus answer 
the following questions:

i.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
lumbar arthritis is related to 
military service?  

ii.  Is it as least as likely as not 
that lumbar arthritis manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from military service in 
October 1945?

Note:  In providing the above opinions, 
the panel must specifically comment on 
the documented in-service history of the 
veteran's ship having been struck by a 
Japanese Kamikaze airplane in January 
1945, the September and October 2002 
letters from Henry R. Madoff, M.D., and 
October 2002 VA examiner's opinion. 

5.  After completion of the foregoing, 
the RO should also have the veteran's 
claims file reviewed by a panel of VA 
audiologists.  Send the claims folder to 
the panel for review.  Based on a review 
of the evidence, the panel is to provide 
a consensus answer the following 
questions:

i.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
the disorder is related to military 
service?

iii.  If so, is it as least as 
likely as not that hearing loss 
manifested itself to a compensable 
degree within one year after his 
separation from military service in 
October 1945?

Note:  In providing the above opinions, 
the panel must specifically comment on 
the documented in-service history of the 
veteran's ship having been struck by a 
Japanese Kamikaze airplane in January 
1945, the September and October 2002 
letters from Henry R. Madoff, M.D., the 
October 2002 VA examiner's opinion, and 
the impact of the appellant's postservice 
employment as a carpenter for a steel 
manufacturer.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



